  

dh AO 245B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified): /0 p2. Page | of 1. Me

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
Ofelio Rios-Parias Case Number: 3:19-mj-2424]
Carolyn L Oliver

 

 

Defendant's Attorney

FILED

REGISTRATION NO. 91013298

 

THE DEFENDANT: 7 OCT 24 2019
pleaded guilty to count(s) 1 of Complaint
CLERK AIES-DISTRICEGOURT_
L] was found guilty to count(s) : SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

: BEPUTY
after a plea of not guilty. - BY =

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section | Nature of Offense Count Number(s) -
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
(] The defendant has been found not guilty on count(s) |
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

| ,
C1 TIME SERVED : ” days

X! Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

  

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019:
Date of pposttion of Sentence

Received “7 \ eo y Y, Mh sf, hon ;

DUSM HONORABLE JOHN L N/EINBERG
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-2424]

   

 

 

 
